  Case 2:20-cv-01899 Document 1-3 Filed 10/09/20 Page 1 of 8




          EXHIBIT A




Plaintiff’s Complaint




          EXHIBIT A
           Case 2:20-cv-01899 Document 1-3 Filed 10/09/20 Page 2 of 8
                                                                               Electronically Filed
                                                                               7/27/2020 4:32 PM
                                                                               Steven D. Grierson
                                                                               CLERK OF THE COURT

     COMP
1
     SCOTT L. POISSON
2    Nevada Bar No.: 10188
     JAMIE H. CORCORAN, ESQ.
3    Nevada Bar No.: 11790                                                 CASE NO: A-20-818619-C
     BERNSTEIN & POISSON                                                             Department 9
4
     320 South Jones
5    Las Vegas, Nevada 89107
     (702) 256-4566
6    (702) 256-6280 fax
7
     jamie@vegashurt.com
     Attorneys for Plaintiff
8

9
                                          DISTRICT COURT
10
                                 CLARK COUNTY, NEVADA
11

12   Pamela Porter, individually;                                 CASE NO.:
                                                                  DEPT. NO.:
13                      Plaintiff,
14
     vs.
15
     The Vons Companies, Inc.; and DOES 1
16
     through     100;      and       ROE
17   CORPORATIONS 101 through 200

18                      Defendants.
19
                                             COMPLAINT
20
             Plaintiff, Pamela Porter, through counsel, sues Defendants and alleges as
21
     follows:
22
     1.     This is an action for damages in excess of Fifteen Thousand Dollars
23
            ($15,000.00), exclusive of interest and costs.
24
     2.     At all times material, Plaintiff was and is present in Clark County, State of
25
            Nevada
26
     3.     At all times material, The Vons Companies, Inc. (hereinafter “Vons”) was
27
            doing business in Clark County, Nevada and is subject to jurisdiction in Clark
28




                                                     -1-

                                     Case Number: A-20-818619-C
      Case 2:20-cv-01899 Document 1-3 Filed 10/09/20 Page 3 of 8




1       County, Nevada.
2    4. Upon information and belief, Defendant, Vons owned and/or operated,
3       and/or managed certain property and/or business located at or around 1131
4       Tropicana, in Clark County, Nevada, and commonly referred to as Vons,
5       Vons grocery, and/or Vons Store.
6    5. Upon information and belief, at all times material herein, Doe and Roe
7       Defendants 1 through 200 were legal residents/entities of Clark County,
8       Nevada, and authorized to do business by the State of Nevada, and/or were
9       employees, agents, or servants of Defendants.
10   6. The true names and capacities Defendants, Doe and Roe 1 through 200, are
11      unknown. Plaintiff alleges that the Defendants Doe and Roe 1 through 200
12      were responsible for the Plaintiff’s injuries; and are liable for Plaintiff’s
13      damages. Plaintiff will ask leave of court to amend this Complaint and insert
14      the names and capacities of Doe and Roe 1 through 200 when they are
15      discovered. The DOE 1 is the unknown actual legal owner of the property.
16      The DOE 2 is the unknown maintenance and/or cleaning and/or janitorial
17      company responsible for cleaning and upkeep on the property. The DOE 3
18      is the unknown property management company. The DOE 4 is the true legal
19      owner and/or corporate owner and/or correct subsidiary of the property,
20      building, or business. The DOE 5 is the unknown owner or manager of the
21      business commonly referred to as Vons. The DOE 6 is the unknown owner,
22      operator, or manager of the subject premises. The DOE 7 is the owner,
23      operator, or contractor of the septic tank and/or plumbers and/or workers or
24      contractors hired at issue herein.
25

26

27

28




                                             -2-
      Case 2:20-cv-01899 Document 1-3 Filed 10/09/20 Page 4 of 8




1

2

3                                 FACTUAL BACKGROUND
4    7. On or about October 28, 2018, Plaintiff was lawfully on Defendant’s, property
5       as a guest.
6    8. Plaintiff was walking when she suddenly and unexpectedly slipped and fell
7       on liquid on the grounds.
8    9. As a result, Plaintiff suffered severe bodily injury.
9    10. Defendant, and each of them, known and unknown, owed a duty to warn
10      Plaintiff of perils that would foreseeably harm her, including placing warnings
11      of a hazard on the grounds, cleaning up known hazards, blocking off the
12      hazards, and cleaning and monitoring the premises in a safe matter, and
13      safely stocking and monitoring food and stocking.
14   11. Defendant, and each of them, owed a duty to maintain a safe premises to
15      protect persons such as plaintiff from harm, including curing hazards on the
16      floor.
17                              I. Negligence/ Premises Liability
18   12. Plaintiff realleges each of the foregoing allegations contained in paragraphs
19      1 through 11 as if fully set forth herein.
20   13. At all times material, Defendant and each of them, known and unknown,
21      through its employees and/or agents was in control of, and responsible for
22      maintaining the premises in a reasonably safe condition to protect persons,
23      such as Plaintiff, from harm.
24   14. Defendant, and each of them, known and unknown, breached its duty to
25      Plaintiff in one or more of the following respects, but not limited to:
26               a. Failure to exercise reasonable care in performing routine
27                  cleaning/ maintenance of the premises.
28               b. Failure to warn plaintiff of dangerous conditions on the premises.




                                            -3-
      Case 2:20-cv-01899 Document 1-3 Filed 10/09/20 Page 5 of 8




1               c. Failure to inspect for dangerous conditions on the premises.
2               d. Failure to cure dangerous conditions on the premises.
3               e. Failure to timely and properly maintain its premises
4               f. Failing to place safety mats and warnings
5               g. Failing to watch for or inspect for hazards on the ground.
6               h. Failing to properly block off or warn of the hazards
7               i.   Failing to keep its premises including septic tanks safe and
8                  operational
     15. Defendant, and each of them, through its employees and/or agents, knew or
9
        should have known of the dangerous condition.
10
     16. As a result of Defendant’s, and each of them known and unknown,
11
        negligence, Plaintiff suffered serious bodily injury.
12
     17. In addition to their direct liability, Defendants, and each of them, were and
13
        are vicariously liable for the acts and omissions of any staff, agents, apparent
14
        agents, servants, contractors, employees or by such other persons or
15
        entities, consultants, independent contractors, whether in house or outside,
16
        entities, individuals, agencies or pools which in any manner caused or
17
        contributed to Plaintiff’s irreparable harm and damage through respondeat
18
        superior.
19
     18. Defendant’s, and each of them, known and unknown, breach of these duties
20
        directly and proximately caused Plaintiff’s injuries.
21
     19. Plaintiff has suffered injury and damages in an amount in excess of
22
        $15,000.00.
23

24

25

26

27

28




                                            -4-
         Case 2:20-cv-01899 Document 1-3 Filed 10/09/20 Page 6 of 8



     II. NEGLIGENT HIRING/SUPERVISION
1

2      20. Plaintiff re-alleges each of the foregoing allegations contained in
3          paragraphs 1 through 19 as if fully set forth herein.
4
       21. In addition to their direct liability, Defendants, and each of them, known and
5
           unknown, were and are vicariously liable for the acts and omissions of any
6
           staff, agents, apparent agents, servants, contractors, employees or by such
7
           other persons or entities, consultants, independent contractors, whether in
8
           house or outside, entities, individuals, agencies or pools which in any
9
           manner caused or contributed to Plaintiff’s irreparable harm and damage.
10
            22.    At all times relevant herein, Defendants, through its agents,
11
     servants and/or employees thereof, were acting within the scope of employment
12
     with the knowledge, permission and consent of it’s employer(s) and/or
13
     contractors. Therefore, employer(s) are responsible and liable for all of its
14

15
     employee’s negligent conduct set forth herein under the theory of respondeat

16   superior.

17          23.    Upon information and belief, Defendants employed or contracted

18   with janitorial and maintenance personnel, design teams, management and other

19   supervisory personnel for the purpose of supervising employees, patrons, guests
20   and invitees and maintaining said property and said buffet in a reasonably safe
21   and suitable condition.
22          24.    At all times material, Defendant was in control of, and responsible for
23
     training, hiring, and/or screening employees/contractors working on its premises,
24
     in a way designed to protect persons such as Plaintiff from harm.
25
            25.    Defendant, and each of them, known and unknown, breached its
26
     duty to Plaintiff in one or more of the following respects, but not limited to:
27
                   a. Failing to adequately supervise employees, agents, contractors
28
                       and/or subsidiaries.



                                               -5-
          Case 2:20-cv-01899 Document 1-3 Filed 10/09/20 Page 7 of 8




1                    b. Failing to adequately train employees, agents, contractors and/or
2                        subsidiaries.
3                    c. Failing to adequately screen potential employees, agents,
4
                         contractors and/or subsidiaries before their hiring/contracting.
5
                     d. Failing to follow safety protocol.
6
             26.     Defendant’s breach of these duties directly and proximately caused
7
     Plaintiff’s injuries.
8
             27.     Plaintiff has suffered injury and damages in an amount in excess of
9
     $15,000.00 subject to proof at trial.
10
             28.     At all times relevant herein, DOE Defendants, through its agents,
11
     servants and/or employees thereof, were acting within the scope of employment
12
     with the knowledge, permission and consent of it’s employer(s) and/or contractors.
13
     Therefore, employer(s) are responsible and liable for all of it’s employee’s
14

15
     negligent conduct set forth herein under the theory of respondeat superior.

16           29.     Plaintiff has suffered injury and damages in an amount in excess of

17   $15,000.00 subject to proof at trial.

18

19

20

21

22

23

24

25

26

27

28




                                                -6-
         Case 2:20-cv-01899 Document 1-3 Filed 10/09/20 Page 8 of 8




1           WHEREFORE, Plaintiff, expressly reserving her right to amend this
2    complaint at the time of, or prior to trial, prays for judgment against the Defendants,
3    and each of them, as follows:
4           1.     For General and Special Damages sustained by Plaintiff in a sum in
5                  excess of $15,000.00;
6           2.            For Attorney’s Fees and Costs of suit incurred herein;
7           3.            For interest at the statutory rate;
8           4.            For such other relief as this Court deems appropriate.
9

10               27 2020
     Dated: July ___,
11                                              BERNSTEIN AND POISSON
12
                                                 /s/ Jamie Corcoran
13
                                                SCOTT L. POISSON, ESQ,
14                                              Nevada Bar No.:10188
                                                JAMIE H. CORCORAN,, ESQ.
15                                              Nevada Bar No.: 11790
                                                320 South Jones
16
                                                Las Vegas, Nevada 89107
17                                              (702) 256-4566
                                                Attorneys for Plaintiff
18

19

20

21

22

23

24

25

26

27

28




                                               -7-
